Exhibit 10.1

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of March 20,
2017, is entered into by and between POZEN Inc. (the “Company”), and Adrian
Adams (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated May 31, 2015 (the “Agreement”), pursuant to which the Executive
is currently employed by Company; and

 

WHEREAS, Section 15 of the Agreement provides that it may be amended or modified
by a written instrument signed by the parties to the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
obligations contained herein, and intending to be legally bound, the parties,
subject to the terms and conditions set forth herein, agree to amend the
Agreement in the manner set forth below.

 

1.                                      By adding the following to the end of
Section 3.2 of the Agreement:

 

Notwithstanding the foregoing, Executive has elected not to be eligible to
receive an annual cash incentive award under the Company Annual Incentive Bonus
Plan with respect to 2017 (payable in 2018); provided that for purposes of
determining the severance payable to Executive under Section 5.2 or 5.5, and for
all other purposes, the Annual Cash Bonus payable in 2018 with respect to 2017
shall be deemed to be the target Annual Cash Bonus.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement on the day first above written.

 

POZEN INC.

 

 

 

 

 

By:

/s/ Eric L. Trachtenberg

 

Its:

Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Adrian Adams

 

Adrian Adams

 

 

--------------------------------------------------------------------------------